DETAILED ACTION
Claims 11, 13-16 and 18-30 are pending before the Office for review.
In the response filed January 3, 2022:
Claims 11 and 16 were amended.
Claims 12 and 17 were canceled.
Claims 21-30 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claims 11 and 16 under Koike in view of Moon and Shimano. However Applicant’s amendments and arguments filed January 3, 2022 have overcome the rejection of record. With regards to claim 11, the cited prior art fails to teach or render obvious a method of processing a semiconductor wafer comprising: depositing a silicon layer on the semiconductor wafer, the silicon layer having a thickness that is substantially uniform; determining an initial wafer profile of the semiconductor wafer prior to polishing the silicon layer, wherein the initial wafer profile has a dish shape; dressing an edge area of a pad surface of a polishing pad based on the initial wafer profile having the dish shape; and polishing the silicon layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713